Citation Nr: 1331025	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his granddaughter




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1952 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran and his granddaughter testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of the August 2013 Board hearing transcript.

The issue of entitlement to service connection for tinnitus was raised by the Veteran during his August 2013 hearing but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.   38 U.S.C.A. § 7105 (West 2002).   An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.              § 20.204.  

In the present case, the Veteran withdrew the appeal regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the record during his August 2013 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed.


REMAND

With respect to the issue remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for bilateral hearing loss so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board initially finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his claimed bilateral hearing loss.  In this regard, the Veteran contends that he suffers from hearing loss as a result of his in-service noise exposure.  The Board notes that the Veteran's military occupational specialty (MOS) of Heavy Vehicle Driver is comparable to a MOS listed in the Department of Defense's Duty MOS Noise Exposure Listing.  The Veteran has also asserted that he was also exposed to noise while serving as an acting tank commander in Korea.  Additionally, at his Board hearing, he testified to experiencing difficulty hearing at the present time.

The Board notes that the RO had scheduled the Veteran for an audiological evaluation in April 2009; however, the Veteran had canceled the scheduled examination as he was hospitalized.  While it appears that he was rescheduled for an examination in September 2012, documentation in the claims file reveals that such was canceled and the RO noted in the September 2012 supplemental statement of the case that the Veteran had failed to report.  However, at his August 2013 Board hearing, the Veteran indicated that he would be willing to attend a VA examination, assuming he was in good health.  Therefore, in light of the Veteran's in-service noise exposure and his testimony regarding his current hearing loss symptoms, a VA examination is required to determine the nature and etiology of his claimed bilateral hearing loss. 

In addition, the Veteran testified that he had received treatment for his bilateral hearing loss in 1962 or 1963.  He recalled that this treatment was rendered at a VA clinic in El Paso, Texas, which was located in the basement of the building that housed Thomason General Hospital.  On remand, an attempt to obtain such records should be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the El Paso VA Clinic, housed in the basement of Thomason General Hospital, pertaining to his bilateral hearing loss, to include any such records dated in 1962 or 1963, as detailed during the August 2013 hearing.  The Board notes that it may be necessary to request such records using both of the Veteran's names as listed on the title page.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to 

provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed bilateral hearing loss. The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's MOS is among those listed in the Department of Defense Duty MOS Noise Exposure Listing.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the September 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


